NORTHCUTT, Judge.
Ezekiel Gandy filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), claiming that his Criminal Punishment Code scoresheet was inaccurate because its prior record section incorrectly listed offenses for which he had not been convicted. The postconviction court denied the motion because it would have required an evidentiary hearing. However, Gandy's claim would be cognizable in a motion filed pursuant to Florida Rule of Criminal Procedure 3.850, and it would be timely as such. See Thomas v. State, 149 So.3d 159, 160 (Fla. 1st DCA 2014). Accordingly, we reverse and remand for the postconviction court to allow Gandy the opportunity to raise the claim in a facially sufficient motion filed pursuant to Florida Rule of Criminal Procedure 3.850, if he has not already done so. See id.
Reversed and remanded with instructions.
SILBERMAN and MORRIS, JJ., Concur.